DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/10/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 25, 30, 33-34, 38, and 41 are pending (claim set as filed on 05/10/2022).

Priority
This application is a 371 of PCT/KR17/08652 filed on 08/09/2017, which has foreign
priority applications to KR 10-2017-0103680, KR 10-2017-0085020, and KR 10-2017-0100459,
with an earliest filing date of 08/16/2016.

Withdrawal of Rejections
The response and amendments filed on 05/10/2022 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the base claims’ deletion of the disease specie of “depression” and adding the amended limitations of “wherein the composition does not contain orotic acid and orotic acid salt” necessitated the withdrawal of the previously cited prior art references. Thus, those rejections have been withdrawn necessitated by Applicant’s amendments. However, said amended limitation raises the issue of new matter for the reasons further discussed below.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25, 30, 33-34, 38, and 41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Base claims 25 and 34 were amended to include “wherein the composition does not contain orotic acid and orotic acid salt” and this newly added negative limitation is considered as new matter. The MPEP at 2173.05(i) states that:
2173.05(i)    Negative Limitations

Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.

The fact pattern of the instant case is similar to Ex parte Grasselli because the insertion of the phrase “wherein the composition does not contain orotic acid and orotic acid salt” introduces a new concept into the claims since the specification fails to provide a positive recitation of “orotic acid and orotic acid salt”. The mere absence of a positive recitation is not basis for an exclusion. The express exclusion of certain elements implies the permissible inclusion of all other elements not so expressly excluded. Hence, this illustrates that such negative limitations do, in fact, introduce new concepts. 
Claims 30, 33, 38, and 41 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.
Applicant is hereby notified that the recitation of insertion of the phrase “wherein the composition does not contain orotic acid and orotic acid salt” in the base claims’ last limitation has necessitated the removal of the previous prior arts rejection. However, removal of said phrase may result in the reinstatement of said previous rejections.

New Grounds of Rejection
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 30, 33-34, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bronstad (US 2004/0247581 A1) in view of Kim (KR 10-2011-0082481 A - cited in the IDS filed on 05/23/2019: machine translation previously provided).
	Bronstad’s general disclosure relates to the use of bacterial strain compositions for the prevention and/or treatment of a disease or disorders such as psychiatric disorders, such as autism, ADHD, mood disorder, schizophrenia, pervasive development disorder, bipolar mood disorder and depression, allergic disorders, celiac disease and multiple sclerosis (see abstract & ¶ [0001], [0058], [0062]). Bronstad teaches pharmaceutical compositions comprising bacterial strains selected from the group comprising Lactobacillus crispatus, Lactobacillus paracasei, Lactobacillus fermentum, Lactobacillus plantarum and Lactobacillus acidophilus (see ¶ [0060]). 
However, Bronstad does not teach: wherein the vesicles are isolated from food produced by Lactobacillus (claims 25 and 34’s amended limitations).
Kim’s general disclosure relates to a composition for the treatment or prevention of inflammatory diseases and cancer containing extracellular vesicles isolated from fermented foods as an active ingredient (see ¶ [0001], [0008]). Kim discloses the composition of the present invention may be a pharmaceutical composition, a food composition (see ¶ [0016]). The method may include the following steps: separating the extracellular vesicles from the fermented food and culturing the separated extracellular vesicles by treating the cells (see ¶ [0020]-[0021]). The pharmaceutical composition of the present invention is not particularly limited in its formulation, but may be formulated as an injection, an inhalant (see ¶ [0033]). 
Regarding claims 30 and 38, Kim teaches the extracellular vesicles of the present invention may have an average diameter of 20 nm to 200 nm, but are not limited thereto (see ¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the extracellular vesicles from Lactobacillus fermented food such as taught by Kim in the method of Bronstad. The ordinary artisan would have been motivated to do so is because the isolation of vesicles from fermented food is considered to be a known source for Lactobacillus vesicles. Hence, since it is already known in the art to so, it is considered to be (a) combining prior art elements according to known methods to yield predictable results (MPEP 2141(III): Exemplary Rationales). The ordinary artisan would have had a reasonable expectation of success as both Bronstad and Kim are in the same field of endeavor directed to the use of Lactobacillus-derived vesicles for the administration thereof in the prevention or treatment of a disease.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653